EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO REGISTRANT’S APPLICATION OBJECTING TO
DISCLOSURE AND REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2; THE OMITTED
PORTIONS HAVE BEEN MARKED WITH BRACKETS.

 

AMENDED AND RESTATED

AGREEMENT OF SALE

 

This Amended and Restated Agreement of Sale (the “Agreement”) is entered into on
the 1st day of January 2005 between:

 

1. Lyondell Chemie Nederland B.V. at Weenapoint D, Weena 762, 3014 DA Rotterdam,
The Netherlands (“Seller”); and

 

2. StyroChem Finland Oy having its registered office at P.O. Box 360, 06101
Porvoo, Finland (“Buyer”).

 

Whereas, Seller and Buyer entered into an Agreement of Sale dated January 1,
1998 (the “Original Agreement”), pursuant to which Seller agreed to sell, and
Buyer agreed to purchase, certain quantities of Styrene Monomer T2, in
accordance with the terms and conditions set forth therein; and

 

Whereas, Seller and Buyer have agreed to enter into this Amended and Restated
Agreement of Sale, effective as of the date set forth above, to amend certain of
the terms and conditions set forth in the Original Agreement, all as more fully
set forth below.

 

Where this Agreement conflicts with the Original Agreement, this Agreement
prevails.

 

The parties agree as follows:

 

  1. Sale and Purchase of Product – Specifications

 

  1.1. Seller shall sell and Buyer shall purchase the following product:

 

Styrene Monomer T2

 

Such product is hereinafter referred to as “Product”.

 

  1.2. The Product shall meet the specifications attached at Annex 1 hereto.



--------------------------------------------------------------------------------

  2. Quantity

 

  2.1 Buyer shall purchase and Seller shall sell the following quantities of
Product +/- 5% at Buyer’s option:

 

2005                [    ] kt +/- 5% 2006                [    ] kt +/- 5% 2007
               [    ] kt +/- 5% 2008                [    ] kt +/- 5% 2009   
            [    ] kt +/- 5%

 

Notwithstanding the foregoing, in the event of force majeure as set out in
article 12 or Buyer being placed on Cash on Delivery (COD) or deliveries being
suspended pursuant to Section 8.5 and 8.6, such volumes shall be proportionately
reduced according to the duration of the force majeure or the period of COD or
suspension as long as Buyer does not purchase Product from an alternative source
on a COD basis, as applicable.

 

  2.2 In the event that Buyer wishes to buy quantities of Product in excess of
the quantities specified in section 2.1 in any one calendar year, Buyer shall
place the additional order with Seller on or before [ ] of the preceding
calendar year and Seller shall notify Buyer of its acceptance or rejection
thereof on or before [ ] of the preceding calendar year. Buyer shall use its
reasonable endeavours to take the Product in regular monthly quantities.

 

  2.3 In addition to the annual quantities shown in 2.1 Buyer has the option to
nominate up to [ ] tonnes of Product for delivery CIF Finland or FOB Channelview
(INCOTERMS 2000) in each calendar quarter of the Agreement. Articles 4.1.and 4.2
will not apply to such additional quantities.

 

  2.4.1 For deliveries CIF Finland, these quantities will be priced at [    ]
plus actual freight paid for that delivery.

 

  2.4.2 For deliveries FOB Channelview, these quantities will be priced at
[    ].

 

  2.4.3 Buyer must elect this option and provide Seller with a notice of
required quantity and delivery date by [    ].



--------------------------------------------------------------------------------

  3. Duration

 

This Agreement shall come into force on 1st January 2005 and shall continue for
an initial period of five years. It shall continue thereafter unless and until
terminated by either party giving not less than one calendar year prior written
notice to the other party expiring on 31st December 2009 or anniversary thereof.

 

In the event that Buyer is acquired by a styrene producer who elects to bring
its own styrene supply into Buyer’s plant(s), Buyer may, subsequent to its
acquisition, serve limited notice of termination of this Agreement.

 

Under such limited notice, this Agreement will remain in full force throughout
the 18 months period following closure date of the sale of the business whereby
Buyer will purchase a minimum of [    ] tonnes of Product in regular monthly
quantities during the 18 month period following closure of the sale of the
business to such styrene producing buyer. Thereafter, the Agreement shall
terminate.

 

Buyer will notify Seller of such potential sale of business once Buyer enters
into a binding letter of intent to sell such business to a styrene producing
buyer, who wants to bring their own Product into Buyer’s plant(s).

 

  4. Price and Rebate

 

  4.1 The price for each tonne of the Product is the lowest of:

 

  1) (CRP1 + [    ]) x [    ]

 

  2) [    ] x (CRP1 +[    ]) + [    ] x [    ]

 

  3) (CRP1 +[    ]) minus [    ] of Market Premium2

 

  4) (USGC CMAI market Contract low3) x [    ] plus freight to Rotterdam4 plus
freight from Rotterdam to Buyer’s specified destination4

 

  5) [    ] plus freight from the US Gulf coast to Rotterdam4 plus freight from
Rotterdam to Buyer’s specified destination4.

 

Where:

 

  1. CRP is the agreed Customer Reference Price for the month of the bill of
lading or, in the event of no agreement, is equal to [ ] for the month of the
bill of lading.

 

  2. Market Premium is equal to (CRP + [    ]) minus COST6 in EUR per tonne.

 

  3. USGC CMAI market contract low is found in the table ‘CMAI Aromatics Market
Weekly’ of the CMAI Aromatics Market Report Weekly and is equal to the lower of
the two numbers in the $/ton column of the CONTRACT group of columns in the row
Styrene Contract – named month, in the UNITED STATES group of rows. The price of
the Product is to be calculated using the most recent publication of the report
having a publication date on or before the day before the date of the bill of
lading.



--------------------------------------------------------------------------------

  4. The cost of freight from the US Gulf coast to Rotterdam is set at [    ]
USD/tonne for the first year of the Agreement and is based on shipments of
[    ] tonne. The cost of freight from Rotterdam to Rauma is set at
€[    ]/tonne for the first year of the Agreement. The cost of freight from
Rotterdam to Porvoo is set at €[    ]/tonne for the first year of the Agreement.
Seller will propose new freight rates for each route before the start of each
Agreement year based on commitments from shippers. In the event that Buyer
requires shipment to another port Seller will propose a rate on an ad hoc basis.

 

  5. USGC CMAI average spot is found in the table ‘CMAI Aromatics Market Weekly’
of the CMAI Aromatics Market Report Weekly and is equal to the average of the
two numbers in the $/ton column in the SPOT group of columns in the row Styrene
(8) – named month, in the UNITED STATES group of rows. Where the named month is
the month of the bill of lading. The price of the Product is to be calculated
using the most recent publication of the report having a publication date on or
before the day before the date of the bill of lading.

 

  6. COST equals A+B+C+D+E

 

Where:

 

A = [    ] EUR/tonne in 2005 escalated at midnight on 31st December of each
Agreement year for the following year at the inflation rate ‘CPI, alle
huishoudens’, as published by the Dutch CBS.

 

B = [    ] EUR/MT (L/L0) fixed cash costs where

 

L = The latest wage index known on the last day of the relevant month as
published by the Dutch CBS under the reference ‘Indexcijfers CAO lonen per
maand, inclusief bijzondere belonging (2000 = 100) Chemische industrie,
volwassenen’

 

L0 = 114 = The December 2004 index known on the last day of the relevant month
as published by the Dutch CBS under the reference ‘Indexcijfers CAO lonen per
maand, inclusief bijzondere belonging (2000 = 100) Chemische industrie,
volwassenen



--------------------------------------------------------------------------------

C = [    ] [€/MT] * (NG/NGo) variable cash cost, where:

 

NG = N.V. Nederlandse Gasunie quarterly price (GVS commodity, defined via
formula F below) for natural gas, as published by Energiebeurs Bulletin,
including any taxes, monthly fees or other charges expressed in [€cent/Nm3] of
standard Groningen natural gas with a calorific value (HHV) of 35.17 [MJ/Nm3].

 

F = x * P + y * G + z [€cent/Nm3]

x = (11.21 / 500)

y = (15.10 / 500)

z = 1.975

P = P6-0-3 = 6 months average of Platt’s 1% Sulfur Fuel Oil quotation in the
period directly preceding the quarter [€/MT]

G = G6-0-3 = 6 months average of Platt’s Gas Oil quotation in the period
directly preceding the quarter [€/MT]

 

Definitions of P and G, and conversion rules from $ to € will be taken from
Gasunie’s Algemene Voorwaarden

 

NGo = 13.133 [€cent/Nm3)

 

D = [    ] x average of the Price Range shown for ETHYLENE (CP) FD N.W.E valid
for the month of the bill of lading as published in the FEEDSTOCK PRICES table
of the weekly Styrene (Europe) report by ICISLOR in EUR/MT.

 

E = [    ] x the average of the Price Range shown for BENZENE (CP) FOB N.W.E
valid for the month of the bill of lading as published in the FEEDSTOCK PRICES
table of the weekly Styrene (Europe) report by ICISLOR in EUR/MT

 

All currencies are to be converted to EURO at the average rate of the month
prior to the bill of lading as published by the European Central Bank at its
website www.ecb.int.

 

In the event that any of the foregoing reference publications cease to exist or
cease to contain any of the data necessary to determine the reference price(s)
in question, or if any of the publications change the basis for determination of
any of such data in a manner which is adverse to either of the parties
hereunder, then the reference price in question will be based on such
alternative index as most closely approximates the applicable index as
constituted on the date of this Agreement and is reasonably acceptable to the
parties hereto.



--------------------------------------------------------------------------------

  4.2 Buyer shall be entitled to an annual volume rebate of [ ]% of the total
invoiced volume save that in the event of force majeure as set out in article 12
or Buyer being placed on COD or deliveries being suspended pursuant to Section
8.5 and 8.6, such volumes shall be proportionately reduced according to the
duration of the force majeure or the period of COD or suspension, as applicable.
Seller will issue a credit note in [ ] of the following year which can be offset
by Buyer against payment of the December delivery of the previous year.

 

  5. Mode of Delivery

 

The Product shall be delivered by vessel typically in lots of 2,500 – 3,000
tonne to Porvoo or Rauma. In the event that Seller is required to pay freight
charges in excess of [    ]/tonne from Rotterdam to Porvoo or Rauma as a result
of smaller shipment sizes or deviations upon Buyer’s request, Buyer shall pay
the excess charge.

 

  6. Delivery Terms

 

  6.1 The Product shall be delivered CIF Rauma (Incoterms 2000) or CIF Porvoo
(Incoterms 2000) unless article 6.2 applies.

 

  6.2 If the Price for the Product is as set out in article 4.1, 4) or article
4.1.5) above and Buyer and Seller fail to agree the freight charges, the Product
shall be delivered FOB USGC Channelview (Incoterms 2000).

 

  6.3 In the event that at the time a vessel is to be loaded Buyer has not met
Buyer’s credit obligations Seller is not obliged to load such vessel and Buyer
is obliged to reimburse Seller for all reasonable, direct out-of-pocket damages
incurred by Seller in cancelling such shipment.





--------------------------------------------------------------------------------

  7. Taxes

 

The Buyer shall pay to the Seller in addition to the price herein provided any
sales tax and/or value added tax (BTW) tax or equivalent thereof that might
currently or in the future be imposed by any government authority with respect
to the sale of the Product by Seller to Buyer.

 

  8. Payment – Credit

 

  8.1 At the time of shipment, Seller shall send Buyer a provisional invoice in
Euros estimating the price for the relevant shipment.

 

  8.2 At the end of any calendar month, Seller shall provide Buyer with a final
invoice in Euros for deliveries made during that month.

 

  8.3 Payment must be made by bank transfer [    ].

 

  8.4 If Buyer does not pay any amount which Buyer owes on the basis of the
above Seller shall be entitled to payment of interest on the amount of all
Seller’s claims which are overdue in the amount of [            ]% per month or
part of a month during which Buyer remains in default. This interest obligation
is also effective for all interest which is due for longer than a year.

 

  8.5 If Buyer fails to pay Seller in accordance with the above terms, then
Seller at its option and without prejudice to its other rights and remedies may
(i) terminate this Agreement forthwith and without notice if Buyer fails to cure
such payment obligations within 30 days of notice of default (ii) suspend
deliveries until all indebtedness that is due and payable is paid in full and/or
(iii) place Buyer on a cash-on-delivery basis. In the event of default in
payment Buyer shall pay Seller’s reasonable out of pocket costs of collection
including but not limited to reasonable attorneys’ fees.

 

  8.6 If in the sole and reasonable opinion of Seller the financial standing of
Buyer is impaired or unsatisfactory deliveries may be suspended or Buyer may be
placed on cash-on-delivery status until arrangements are made for security
satisfactory to Seller or at Seller’s option until all of Buyer’s indebtedness
to Seller is paid in full.



--------------------------------------------------------------------------------

  8.7 Except as provided in article 4.2 no prompt payment or other type of
discount applies and all payments under this Agreement shall be made at the full
invoiced amount.

 

  8.8 Loading of new orders is conditional upon Buyer’s credit account with
Seller having sufficient free credit limit for the quantity ordered.

 

  9. Shipments

 

  9.1 Buyer shall place individual orders and give shipping instructions at the
latest [    ] days prior to the desired loading date. Seller will secure a
vessel with a [    ] day laycan period. Such laycan can commence at earliest on
[    ] day after the shipping instruction or later agreed date. Within [    ]
days of the confirmation of the laycan Seller will reconfirm the laycan as a
[    ] day period with the [    ] days previously specified. Subject to weather
conditions and safe navigation permitting, the vessel will arrive at the first
or only port of discharge within [    ] days of the first day of the reconfirmed
laycan. In the event of a second discharge, again subject to weather conditions
and safe navigation permitting, and further subject to there being no delays at
the first discharge port, the vessel will arrive at the second discharge port
within [    ] days of the first day of the reconfirmed laycan.

 

  9.2 Buyer shall promptly receive and unload shipments (Buyer to include
Sundays and Holidays (SHINC)) and pay all demurrage rental and other charges
resulting from Buyer’s delay in receiving or unloading the Product.

 

Buyer has the following time available for discharge:

 

For [    ] tonnes parcel – [    ] hours

For [    ] tonnes parcel – [    ] hours

For [    ] tonnes parcel – [    ] hours

For [    ] tonnes parcel – [    ] hours

For [    ] tonnes parcel – [    ] hours

 

For parcel sizes above [    ] tonnes a minimum discharge rate of [    ] tonnes
per hour is required.



--------------------------------------------------------------------------------

Available time not used by Seller during loading is available to Buyer at
discharge (Reversible)

 

If Buyer nominates a parcel size between the parcel sizes set out above, the
time available for discharge is to be prorated for cargo quantities falling
between the above matrix parcel sizes.

 

The applicable demurrage rates during the agreement period are:

 

Vessels up to [    ] tonnes DWT – EUR [    ] per day pro rata

Vessels [    ] – [    ] tonnes DWT – EUR [    ] per day pro rata

Vessels [    ] – [    ] tonnes DWT – EUR [    ] per day pro rata

Vessels above [    ] tonnes DWT – EUR [    ] per day pro rata

 

  9.3 Shipments shall not be diverted or reconsigned by Buyer without the prior
written consent of Seller.

 

  9.4 In case of CIF sales, the International Code for Security of Ships and of
Port Facilities (ISPS) compliance of the loading berth, the vessel, the loading
port and the unloading port shall be Seller’s responsibility. ISPS compliance of
the discharging berth shall be Buyer’s responsibility. Buyer shall fully
indemnify Seller for any additional costs incurred by Seller associated with
ISPS compliance during the discharging of product and for any losses or damages
incurred by Seller as a result of non compliance during discharging of the
product.

 

  10. Transfer of Title

 

Title to the Product shall transfer upon delivery to Buyer.

 

  11. Risk of Loss – Liability

 

Risk of loss in connection with the Product shall pass from Seller to Buyer as
specified in the Incoterms 2000. Liability in connection with the Product shall
pass from Seller to Buyer at the same time as the risk of loss.

 

 



--------------------------------------------------------------------------------

  12. Force Majeure

 

  12.1 When either party’s ability to manufacture or deliver or receive Product
or to otherwise perform under this Agreement (other than Buyer’s obligation or
ability to make payment for Product delivered under this Agreement) is impeded
restricted or affected (A) by any cause beyond such Party’s reasonable control
such as but not limited to (i) fire, explosion, flood, storm, earthquake, tidal
wave, war, military operation, national emergency, civil commotion or other
event of the type of the foregoing (ii) any strike or other difference with
workers or unions (without regard to the reasonableness of acceding to the
demands of such workers or unions) (iii) any governmental law, regulation,
decree, order or similar act or (iv) any shortage in supplies of or impairment
in the facilities of production, manufacture, transportation or distribution of
either party attributable to (a) mechanical or other breakdown or failure (b)
the order, requisition, request, or recommendation of any governmental agency or
acting governmental authority or either party’s compliance therewith (c)
governmental proration, regulation or priority or (d) the inability of Seller to
obtain on terms deemed to be reasonable any feedstock or other raw material
(including energy) or (B) by any cause beyond such party’s reasonable control
similar or dissimilar to any aforementioned cause then the party whose ability
is so impeded restricted or affected shall have the right by notice to the other
party to reduce or suspend in part or in full deliveries or receipt of Product
hereunder for the period during which such cause persists.

 

  12.2 For the purpose of the application and interpretation of the provisions
of this Article it is expressly deemed that all Product is to be produced at
Seller’s own facilities. If Seller’s ability to supply Buyer with Product from
Seller’s facility is impeded restricted or affected by one or more of the
aforesaid causes then Seller shall use its reasonable efforts to supply Product
from its worldwide production capacity. Seller shall not be under the obligation
to purchase or obtain the Product for Buyer on the open market or from other
producers or suppliers of the Product.

 

    However in the event that Seller should nevertheless decide to purchase or
obtain Product on the open market or from other producers or suppliers of
Product then any such purchase or obtaining of Product shall not create a
continuing obligation for Seller to do so.

 

 



--------------------------------------------------------------------------------

  12.3 Seller’s obligation to sell Product is subject to modification and
reduction in accordance with any present or future allocation programme of any
governmental authority.

 

  12.4 Notwithstanding the other provisions of this article, if Seller’s ability
to manufacture or deliver Product is impeded, restricted, or affected by force
majeure for a period exceeding six (6) months, then Buyer shall be entitled, by
written notice to Seller, to terminate the Agreement without any further action
or formality being required.

 

  13. Claims

 

  13.1 All claims of Buyer with respect to the quality or quantity of Products
sold and delivered pursuant to this Agreement shall be deemed waived and forever
barred unless Buyer notifies Seller of the nature and details of the claim in
writing within thirty days after the defect could have reasonably been detected.
Any such claim that is not asserted as a claim counterclaim defence or set-off
in a judicial proceeding instituted within one year after Seller’s written
denial thereof shall be forever waived barred and released.

 

  13.2 If the Product meets the specifications set out in Annex 1 Buyer assumes
all risk and responsibility for the handling of any Product for the results
obtained by the use of any Product in manufacturing processes or otherwise or
for the results obtained by the use of any Product in combination with other
substances irrespective of the fact that such use or any handling of such
Product may be in accordance with any description advice or suggestion of
Seller. If any description advice or suggestion is given it is given and
accepted at Buyer’s risk and Seller shall not be responsible or liable therefore
or for the results thereof.



--------------------------------------------------------------------------------

  14. Product Hazards

 

Buyer acknowledges receipt of Seller’s Material Safety Data Sheets for Product
and is aware of the hazards or risks in handling or using Product. Buyer shall
fully inform its employees, agents, contractors and customers who handle use buy
or may be exposed to any Product or such Product’s hazards or risks and shall
hold Seller harmless from all claims by its employees and such other third
parties for compensation for damages caused by the Product to the extent such
damage is addressed in the Material Safety Data Sheets. Buyer shall provide
copies of Seller’s Material Safety Data Sheets and any updates furnished by
Seller to all such employees, agents, contractors and customer and Buyer shall
conspicuously post the Material Safety Data Sheets throughout the area of
Buyer’s plants or premises where exposure to any Product may occur.

 

  15. Warranties

 

  15.1 Seller warrants that all Product shall meet the specifications
established in this Agreement.

 

  15.2 Seller warrants that all product shall be delivered free of the rightful
claim by anyone of infringement of any patent or other right.

 

  15.3 Seller makes no other express or implied warranty, statutory or
otherwise, concerning any product including without limitation any warranty of
fitness for a particular purpose, any warranty of merchantability or any
warranty as to quality or correspondence with any description or sample. Seller
does not warrant against any claim of infringement of any patent based on (1)
combinations of any product with other materials or (2) the use of any product
in the operation of any process.

 

  16. Limitation of Damages

 

Buyer’s exclusive remedy for any and all losses or damages resulting from the
sale of Product under this Agreement, including but not limited



--------------------------------------------------------------------------------

to any allegation of breach of warranty, breach of Agreement, negligence or
strict liability shall be limited at Buyer’s option to either the return of the
purchase price or the replacement of the particular product for which a claim is
made and proved, plus reasonable out of pocket expenses.

 

  17. Further Limitation of Damages

 

In no event shall either party be liable for any special, consequential,
incidental or indirect losses or damages attributable to the sale of Product
under this Agreement or to any other matter arising out of or in connection with
this Agreement except that Seller shall be liable for all reasonable expenses
(including reasonable legal fees) incurred by Buyer in collecting amounts due
from Seller under the terms of this Agreement or in enforcing any other rightful
claims Buyer may have under the terms of this Agreement.

 

  18. Default

 

If either party does not perform, does not timely perform, or does not properly
perform one or more of its material obligations within thirty (30) days after
written notification from the other party, is declared bankrupt, applies for a
moratorium of payment, starts to liquidate its business, or makes a general
arrangement for the benefit of its creditors, the other party shall be entitled
to suspend its obligations until arrangements are made for security satisfactory
to such other party or until all indebtedness to such other party is paid in
full or at such other party’s option to terminate the Agreement by giving notice
of termination without judicial intervention and without a term of notice.

 

  19. Confidentiality

 

Unless otherwise agreed between the Parties and subject to applicable law and
regulation, any information exchanged between Buyer and Seller pursuant to this
Agreement including the content of this Agreement is strictly confidential and
shall neither be communicated to any third Party nor be used for other purposes
than the performance of this Agreement.



--------------------------------------------------------------------------------

  20. General

 

  20.1 This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of Buyer and the successors and assigns of Seller but
shall not be assigned by either party except to an affiliate without the prior
written consent of the other Party.

 

  20.2 This Agreement is to be construed in accordance with English law. Any
dispute arising from this Agreement shall be submitted to the competent Court in
London England.

 

  20.3 No amendment addition to modification or waiver of all or any part of
this Agreement shall be of any force or effect unless in writing and signed by
Seller and Buyer. If the provisions of this Agreement and the provisions of any
purchase order or order acknowledgement written in connection with this
Agreement conflict then the provisions of this Agreement shall prevail.

 

  20.4 The applicability of any conditions of Buyer or Seller other than those
set forth herein is expressly rejected.

 

  20.5 Any notice required or permitted under this Agreement shall be given by
letter telex or telefax to the Parties as follows:

 

            To Buyer:   StyroChem Finland OY     Attention of: Mr Henrik
Akermark     PO Box 360     FIN-0601 Porvoo     Finland
            With copy to:   StyroChem U.S. Inc.     Attention of: Mr Thomas
Springer     7980 West Buckeye Road     Phoenix AZ 85043



--------------------------------------------------------------------------------

    To Seller:   Lyondell Chemie Nederland B.V.         Attention of: Business
Manager Styrene and Aromatics, Europe         Weenapoint D         Weena 762    
    3014 DA Rotterdam         The Netherlands

 

IN WITNESS WHEREOF Seller and Buyer have executed this Agreement in counterparts
as of the date first above written.

 

LYONDELL CHEMIE NEDERLAND B.V. By:  

[signature illegible]

--------------------------------------------------------------------------------

Title:   Director STYROCHEM FINLAND OY By:  

/s/ Michael T. Kennedy

--------------------------------------------------------------------------------

Title:   Director

 

 



--------------------------------------------------------------------------------

ANNEX 1                           EUROPE SALES SPECIFICATION             
[Graphic Omitted] LYONDELL

 

Material Number:   11084 Product Name:   Styrene Monomer

 

Test Description

--------------------------------------------------------------------------------

  Specification Limits


--------------------------------------------------------------------------------

  

Unit

of Measure

--------------------------------------------------------------------------------

 

Test

Method

--------------------------------------------------------------------------------

  Minimum


--------------------------------------------------------------------------------

   Maximum


--------------------------------------------------------------------------------

    

Source Tank

  Report              

Miscellaneous Text

  Report              

Lot Number

  Report              

Styrene Monomer assay

  99.80         weight %   ASTM5135

Ethylbenzene

       100    ppm   ASTM5135

Color, Pt-Co

       10    APHA Color   ASTM1209

Polymer

       10    ppm   ASTM2121

Aldehydes as Benzaldehyde

       100    ppm   ASTM2119

t-Butyl Catechol

  10    15    ppm   ASTM4590

Peroxides (as H202)

       30    ppm   ASTM2340

Water

       200    weight ppm   ASTME203

Benzene

       1    ppm   LCC5500

TYPICAL VALUES

  Report              

Chlorides as CI

       5    ppm   ASTM5808

Sulfur

       5    ppm   ASTM3961

Specific Gravity @20/4 deg. C

  0.905    0.908        ASTM4052

 

Issue or Revision Date:   03/29/2005   Spec Version Number: 4 Material Number  
11084    

 

This report has been generated from our business computing system and lists
those properties our company evaluates in conducting batch selection decisions.
This report may also contain typical properties and their expected values. This
report may not cover your entire specification, which may include requirements
for packaging, shipping, storage, delivery, etc.

 

The Information in this bulletin is believed to be accurate and current as of
the date of publication. It is the sole responsibility of the customer to
determine whether the product is appropriate and suitable for the customer’s
specific use. Lyondell Chemical Company and its affiliates and subsidiaries make
no warranties, express or implied, regarding the product or any information
contained herein.

 

The applicable Material Safety Data Sheet should be reviewed before handling the
Lyondell product. Lyondell Chemical Company and its affiliates and subsidiaries
disclaim any liability against infringement of any patent by reason of
customer’s use of any Lyondell Chemical Company products in combination with
other materials or in any process.

 

For Further Questions, Please Contact your Customer Service Representative

France/Portugal:

  00.31.10.275.5614   Italy:   00.31.10.275.5621   Spain:   00.31.10.275.5661  
Oxyfuels:   00.31.10.275.5698

Middle East/Africa:

  00.31.10.275.5712   Benelux:   00.31.10.275.5642   UK/Scandinavia:  
00.31.10.275.5673        

Germany/Switzerland:

  00.31.10.275.5626                        

 

The information on this report is valid as of 03/29/2005 LNL